              Case 3:21-md-02981-JD Document 86 Filed 08/23/21 Page 1 of 8




 1   Karma M. Giulianelli (SBN 184175)
     BARTLIT BECK LLP
 2   1801 Wewatta St., Suite 1200
 3   Denver, CO 80202
     Telephone: (303) 592-3100
 4   Facsimile: (303) 592-3140
     karma.giulianelli@bartlitbeck.com
 5
     Hae Sung Nam (pro hac vice)
 6
     KAPLAN FOX & KILSHEIMER LLP
 7   850 Third Avenue
     New York, NY 10022
 8   Telephone: (212) 687-1980
 9   Facsimile: (212) 687-7715
     hnam@kaplanfox.com
10
     Interim Co-Lead Counsel for the Proposed
11   Class

12   [Additional Counsel on Signature Page]

13
                                 UNITED STATES DISTRICT COURT
14
                              NORTHERN DISTRICT OF CALIFORNIA
15
                                      SAN FRANCISCO DIVISION
16
     IN RE GOOGLE PLAY CONSUMER
17   ANTITRUST LITIGATION
18   RELATED ACTIONS:                                  No. 3:21-MD-02981-JD
19                                                     No. 3:20-CV-05761-JD
     Epic Games Inc. v. Google LLC et al.,
20   Case No. 3:20-cv-05671-JD
                                                       CONSUMERS’ RESPONSE IN
21   In re Google Play Developer Antitrust             OPPOSITION TO GOOGLE’S
     Litigation, Case No. 3:20-cv-05792-JD             RENEWED APPLICATION TO SEAL
22
     State of Utah, et. al., v. Google LLC, et. al.,   Judge: Hon. James Donato
23
     Case No. 3:21-cv-05227-JD
24
25
26
27
28



        CONSUMERS’ RESPONSE IN OPPOSITION TO GOOGLE’S RENEWED APPLICATION TO SEAL
                          CASE NOS. 3:21-MD-02981, 3:20-CV-05761-JD
               Case 3:21-md-02981-JD Document 86 Filed 08/23/21 Page 2 of 8




 1          The Court should reject Google’s Renewed Application to Seal, filed August 20, 2021

 2 (Dkt. No. 192) (“Renewed Application”), asking the Court to reconsider its order unsealing the

 3 First Amended Class Action Complaint (the “Complaint”) in In re Google Play Consumer

 4 Antitrust Litigation, No. 3:20-CV-05761-JD (N.D. Cal.) and other complaints in the related cases

 5 (Dkt. No. 189) (the “August 18 Order”).

 6          Although not specifically couched as a motion for reconsideration, Google’s Renewed

 7 Application is simply that, and Google makes no attempt to satisfy the standards for a motion for

 8 reconsideration. 1 As the Ninth Circuit has found, reconsideration is an “extraordinary remedy, to
 9 be used sparingly in the interests of finality and conservation of judicial resources.” Kona

10 Enterprises, Inc v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (quoting 12 James Wm.

11 Moore et al., Moore’s Federal Practice ¶59.30(4) (3d ed. 2000)). The Northern District of

12 California has adopted Civil Local Rule 7-9 setting forth the heavy burden a party must meet to

13 prevail on a motion for reconsideration. Under the Civil Local Rules, a motion for reconsideration

14 should only be granted where (1) a material difference in facts or law exists from that which was

15 presented to the Court previously, and the party applying for reconsideration shows that it

16 exercised reasonable diligence yet did not know such fact or law at the time of the order; (2) new

17 material facts have emerged or relevant law changed after the Court issued its order; or (3) the

18 Court exhibited a “manifest failure” to consider material facts or dispositive legal arguments. Civil

19 L.R 7-9(b), see also, 389 Orange Street Partners v. Arnold, 179 F.3d 661, 665 (9th Cir. 1999)

20 (Indeed, “a motion for reconsideration should not be granted, absent highly unusual circumstances,

21
     1
22     Google’s reliance on Ovonic Battery Co. v. Sanyo Electric Co., No. 14-cv-01637-JD, is
     misplaced. In that case, the Court had found that portions of the documents at issue should be
23   properly sealed, but the party had sought to seal the entire document. Thus, the party
     resubmitted, with the Court’s permission, the request to seal those specific portions. See, id.,
24   2014 WL 2758756, at *3 (N.D. Cal. June 17, 2014) (“Although some portions of the arbitration
25   awards contain information that might be properly sealed, including pricing terms, royalty rates,
     and any guaranteed minimum payment terms, the documents in their entirety are not sealable.”).
26   Here, the Court has found that none of the information in the Complaint should be sealed, and it
     did not give Google leave to file a renewed motion to seal asking the Court to reconsider the
27   August 18 Order.
28
         CONSUMERS’ RESPONSE IN OPPOSITION TO GOOGLE’S RENEWED APPLICATION TO SEAL
                          CASE NOS. 3:21-MD-02981, 3:20-CV-05761-JD - 1
               Case 3:21-md-02981-JD Document 86 Filed 08/23/21 Page 3 of 8




 1 unless the district court is presented with newly discovered evidence, committed clear error, or if

 2 there is an intervening change in the controlling law.”). In addition, motions for reconsideration

 3 “may not be used to raise arguments or present evidence for the first time when they could

 4 reasonably have been raised earlier in the litigation.” Kona Enterprises, Inc, 229 F.3d at 890 (citing

 5 389 Orange Street Partners, 179 F.3d at 665). Moreover, a motion for reconsideration cannot

 6 include a repetition of any argument. Civil L.R. 7-9(c). 2

 7          Nowhere in its Renewed Application does Google even refer to Civil L. R. 7-9. Instead, it

 8 frames its motion for reconsideration as a renewed application. However, Google cannot escape
 9 the requirements of Civil L.R. 7-9 simply by designating its request as a renewed application, and

10 even a cursory review of Google’s Renewed Application shows that it has not met the standards

11 for reconsideration. First, Google does not cite to any material difference in facts or law that it

12 reasonably could not have known at the time of its original filing seeking to seal portions of the

13 Complaint nor does it reference new material facts that emerged or relevant law that changed after

14 the Court issued its order. The reason it does not do so is because there is no material difference

15 in the facts or law, and no new facts or law have emerged.

16          Second, Google has not shown that the Court exhibited a “manifest failure” to consider
17 material facts or dispositive legal arguments. Google had a full and fair opportunity to raise all

18 facts and legal arguments in its application to seal. The Court clearly and fully considered all

19 Google’s arguments and found them lacking. As the Court stated in its August 18 Order, “A

20 hallmark of our federal judiciary is the ‘strong presumption in favor of access to court records.’”

21 Id., at 1 (citing Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). With

22 that presumption the Court’s recognition of Google’s burden under the law to present a compelling

23 reason for sealing the Complaint, and after considering all arguments set forth by Google in its

24 application to seal, the Court found that Google “did not demonstrate how the unredacted

25

26   2
    In addition, a party must obtain leave of court before filing a motion for reconsideration. Civil
27 L.R. 7-9 (a). Google has not followed this procedural rule.

28
         CONSUMERS’ RESPONSE IN OPPOSITION TO GOOGLE’S RENEWED APPLICATION TO SEAL
                          CASE NOS. 3:21-MD-02981, 3:20-CV-05761-JD - 2
              Case 3:21-md-02981-JD Document 86 Filed 08/23/21 Page 4 of 8




 1 [Complaint] might cause it commercial harm.” Id. at 2. There was no manifest failure on the

 2 Court’s part when it issued its Order Re Sealing of Complaints. 3

 3          Indeed, even in its Renewed Application, Google again fails to show that it has itself

 4 confidentially treated the information it seeks to keep under seal. Google’s Finance Director,

 5 Christian Cramer, submitted a conclusory declaration with only the most cursory statement that

 6 Google “follows a strict practice” that requires the confidential treatment of certain types of

 7 information, not the specific information at issue in this case. Mr. Cramer stated:

 8          Google follows a strict practice that requires confidential treatment of all internal non-
            public financial information; confidential commercial proposals to third parties and
 9          confidential agreements with third parties; internal business analyses of consumer spending
            and revenue, market conditions, and opportunities; and internal, future strategic business
10          plans. Third parties in an array of contexts, entrust confidential information to Google and
11          they have an expectation that Google has sufficient controls and processes in place to
            maintain and protect the confidentiality of that information. In my experience and to the
12          best of my knowledge, Google does not disclose internal documents or confidential
            agreements or proposals of this nature outside of the company.
13
     Dkt. No.192-1 ¶ 4, Case 3:20-cv-05761-JD. 4
14
            Mr. Cramer does not describe Google’s supposedly “strict practice.” And his statement
15
     that Google does not disclose internal documents of this nature outside of the company hardly
16
     shows that Google has an expectation of confidential treatment when Google has over 100,000
17
     employees. Nor does Mr. Cramer state that Google has kept the specific information at issue
18
     confidential. Mr. Cramer does say, “To my knowledge, the confidential information discussed
19
     above is not publicly known, and Google recognizes and protects the enormous value of this
20
     information through its various policies and procedures designed to protect confidential
21
     information from disclosure.” Dkt. 192-1 ¶ 43, Case 3:20-cv-05761-JD. But Mr. Cramer fails to
22

23   Pursuant to the Court’s August 18 Order, Epic filed its unredacted complaint. See Dkt. 165-1,
     3

   Case 3:20-cv-05671-JD. Google has made no further effort to protect the information in Epic’s
24
   unredacted complaint. This shows that Consumers should likewise be able to file their Complaint
25 unredacted.
   4
     In its August 18 Order, the Court noted that similar language in Google’s first declaration was
26
   conclusory and that permitting sealing on the basis of a party’s internal practices would leave the
27 fox guarding the hen house. Id., at 2.

28
         CONSUMERS’ RESPONSE IN OPPOSITION TO GOOGLE’S RENEWED APPLICATION TO SEAL
                          CASE NOS. 3:21-MD-02981, 3:20-CV-05761-JD - 3
               Case 3:21-md-02981-JD Document 86 Filed 08/23/21 Page 5 of 8




 1 describe these “policies and procedures” or how or if they were applied to the information Google

 2 seeks to keep under seal.

 3          In contrast, Apple Inc. v. Samsung Elecs. Co. Ltd., 727 F.3d 1214 (Fed. Cir. 2013), which

 4 Google cites as key authority in its motion, illustrates the types of declarations that establish that

 5 a party has treated confidentially the information that it seeks to protect under seal. In that case,

 6 the declarations that Apple and Samsung submitted in support of their motions to seal explained

 7 the measures they took to keep the specific relevant information confidential. Id. at 1223.

 8          Apple’s declaration stated that it stamped its material confidential and only certain
 9 individuals at Apple were authorized to view the information on a need-to-know basis, Apple

10 restricted system access to the material to a small list of individuals who had been approved by

11 one of its Vice Presidents of Finance, the list was reviewed at least every quarter and revised to

12 remove unnecessary employees, and to the extent the information was ever disclosed to third

13 parties, it was done so rarely and only under very restrictive nondisclosure agreements. Id. at

14 1223-1224. Samsung, filed a declaration stating that ‘[e]ven within Samsung’s financial and

15 accounting groups, this information can only be accessed by certain financial personnel on a very

16 restricted need-to-know basis.’ Id. at 1224.

17          Google’s declaration does not come close to providing this sort of definitive detail showing
18 that it has kept confidential the specific information it seeks to keep under seal. Google therefore

19 cannot demonstrate that the information is confidential or that it should now be kept under seal.

20          Google asserts two other arguments why the information it seeks to protect should be kept

21 under seal. First, it says that some of the information may not be consistent with publicly reported

22 financial information, and could therefore be misleading to the public, investors, and industry

23 analysts. Dkt. 192 at 4, Case 3:20-cv-05761-JD. But Google does not provide any authority that

24 this entitles it to keep the information under seal for this reason. Indeed, this is the sort of

25 information that is specifically not protected. See Kamakana v. City & Cty. Of Honolulu, 447 F.3d

26 1172, 1179 (9th Cir. 2006) (“The mere fact that the production of records may lead to a litigant’s

27

28
         CONSUMERS’ RESPONSE IN OPPOSITION TO GOOGLE’S RENEWED APPLICATION TO SEAL
                          CASE NOS. 3:21-MD-02981, 3:20-CV-05761-JD - 4
               Case 3:21-md-02981-JD Document 86 Filed 08/23/21 Page 6 of 8




 1 embarrassment, incrimination, or exposure to further litigation will not, without more, compel the

 2 court to seal its records.”).

 3          Second, Google says that some of the information implicates a third-party’s confidentiality

 4 interests. See, e.g., Dkt. 192-1 ¶¶34, 37, 38, 43, Case 3:20-cv-05761-JD. However, Google does

 5 not provide any support showing this to be a valid concern, such as confidentiality agreements or

 6 declarations from those third parties. Nor does it cite any case law showing that such concerns

 7 trump the public’s interests in the information at issue.

 8          Accordingly, even in its second bite at the apple, Google fails to meet its heavy burden to
 9 seal any of the information in the Complaint, and, as set forth above, it fails to make any showing

10 that any new information Google is now providing or may hereafter provide could not have been

11 supplied with its original application.

12          Dated: August 23, 2021
13   Respectfully submitted,
14   By: /s/ Karma M. Giulianelli                      By: /s/ Hae Sung Nam
15
     BARTLIT BECK LLP                                  KAPLAN FOX & KILSHEIMER LLP
16   Karma M. Giulianelli (SBN 184175)                 Hae Sung Nam (pro hac vice)
     Glen E. Summers (SBN 176402)
     Jameson R. Jones (pro hac vice)                   Robert N. Kaplan (pro hac vice)
17                                                     Frederic S. Fox (pro hac vice)
     1801 Wewatta St., Suite 1200
     Denver, CO 80202                                  Donald R. Hall (pro hac vice)
18
     Telephone: (303) 592-3100                         Aaron L. Schwartz (pro hac vice)
19   Facsimile: (303) 592-3140                         850 Third Avenue
     karma.giulianelli@bartlitbeck.com                 New York, NY 10022
20   glen.summers@bartlitbeck.com                      Tel.: (212) 687-1980
     jameson.jones@bartlitbeck.com
                                                       Fax: (212) 687-7715
21                                                     hnam@kaplanfox.com
     John Byars (pro hac vice)
     Lee Mason (pro hac vice)                          rkaplan@kaplanfox.com
22
     54 W. Hubbard St., Suite 300                      ffox@kaplanfox.com
23   Chicago, IL 60654                                 dhall@kaplanfox.com
     Telephone: (312) 494-4400                         aschwartz@kaplanfox.com
24   Facsimile: (312) 494-4440
     john.byars@bartlitbeck.com
     lee.mason@bartlitbeck.com                         KAPLAN FOX & KILSHEIMER LLP
25                                                     Laurence D. King (SBN 206423)
                                                       Kathleen A. Herkenhoff (SBN 168562)
26   KOREIN TILLERY, LLC                               1999 Harrison Street, Suite 1560
     George A. Zelcs (pro hac vice)                    Oakland, CA 94612
27   Robert E. Litan (pro hac vice)                    Telephone: 415-772-4700
28
         CONSUMERS’ RESPONSE IN OPPOSITION TO GOOGLE’S RENEWED APPLICATION TO SEAL
                          CASE NOS. 3:21-MD-02981, 3:20-CV-05761-JD - 5
              Case 3:21-md-02981-JD Document 86 Filed 08/23/21 Page 7 of 8




     Randall Ewing, Jr. (pro hac vice)        Facsimile: 415-772-4707
 1   Jonathon D. Byrer (pro hac vice)         lking@kaplanfox.com
     205 North Michigan, Suite 1950           kherkenhoff@kaplanfox.com
 2
     Chicago, IL 60601
     Telephone: (312) 641-9750                PRITZKER LEVINE, LLP
 3
     Facsimile: (312) 641-9751                Elizabeth C. Pritzker (SBN 146267)
 4   gzelcs@koreintillery.com                 Bethany Caracuzzo (SBN 190687)
     rlitan@koreintillery.com                 Caroline Corbitt (SBN 305492)
 5                                            1900 Powell Street, Suite 450
     rewing@koreintillery.com
     jbyrer@koreintillery.com                 Emeryville, CA 94608
 6                                            Telephone: (415) 805-8532
 7   Stephen M. Tillery (pro hac vice)        Facsimile: (415) 366-6110
     Jamie Boyer (pro hac vice)               ecp@pritzkerlevine.com
 8   Michael E. Klenov (SBN 277028)           bc@pritzkerlevine.com
     Carol O’Keefe (pro hac vice)             ccc@pritzkerlevine.com
 9
     505 North 7th Street, Suite 3600
     St. Louis, MO 63101                      MILBERG PHILLIPS GROSSMAN LLP
10                                            Peggy J. Wedgworth (pro hac vice)
     Telephone: (314) 241-4844
11   Facsimile: (314) 241-3525                Robert A. Wallner (pro hac vice)
     stillery@koreintillery.com               Elizabeth McKenna (pro hac vice)
12   jboyer@koreintillery.com                 Blake Yagman (pro hac vice)
     mklenov@koreintillery.com                Michael Acciavatti (pro hac vice)
13                                            One Penn Plaza, Suite 1920
     cokeefe@koreintillery.com
                                              New York, New York 10119
14                                            Telephone: 212-594-5300
     COTCHETT, PITRE & MCCARTHY,
15   LLP                                      Facsimile: 212-868-1229
     Nanci E. Nishimura (SBN 152621)          pwedgworth@milberg.com
16   Adam J. Zapala (SBN 245748)              rwallner@milberg.com
     Elizabeth T. Castillo (SBN 280502)       emckenna@milberg.com
17                                            byagman@milberg.com
     Tamarah P. Prevost (SBN 313422)
     Noorjahan Rahman (SBN 330572)            macciavatti@milberg.com
18
     San Francisco Airport Office Center
19   840 Malcolm Road, Suite 200
     Burlingame, CA 94010
20   Telephone: (650) 697-6000
     Facsimile: (650) 697-0577
21
     nnishimura@cpmlegal.com
22   azapala@cpmlegal.com
     ecastillo@cpmlegal.com
23   tprevost@cpmlegal.com
     nrahman@cpmlegal.com
24

25   Counsel for the Proposed Class
26

27

28
        CONSUMERS’ RESPONSE IN OPPOSITION TO GOOGLE’S RENEWED APPLICATION TO SEAL
                         CASE NOS. 3:21-MD-02981, 3:20-CV-05761-JD - 6
              Case 3:21-md-02981-JD Document 86 Filed 08/23/21 Page 8 of 8




 1                                  CERTIFICATE OF SERVICE

 2         The undersigned certifies that a true and correct copy of the foregoing was served on

 3 August 23, 2021, upon all counsel of record via the Court’s electronic notification system.

 4

 5                                                             /s/ Karma M. Giulianelli

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
         CONSUMERS’ RESPONSE IN OPPOSITION TO GOOGLE’S RENEWED APPLICATION TO SEAL
                           CASE NOS. 3:21-MD-02981, 3:20-CV-05761-JD
